DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 06/27/2022, has been entered. Claims 1-20 are pending. Applicant’s arguments regarding claims 1-20 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101354862 B1, prior art of record - all citations are to the previously provided English translation) in view of Nylander et al. (US 20160327687 A1, prior art of record) and further in view of Feyh et al. (EP 3127158 B1).Regarding claim 1:Park teaches a rain sensor for a vehicle, the rain sensor comprising:
a substrate (e.g. FIG. 8 - 30 / 32 / 32’; FIG. 2 - that on which the electrodes 12 and 14 are formed on); 
a second sensor (FIGS. 2 and 4-8, sensor formed by capacitive electrodes 12 and 14) disposed on a second surface of the substrate (e.g. FIG. 8 - 30 / 32 / 32’; FIG. 2 - that on which the electrodes 12 and 14 are formed on) and attached to windshield glass of the vehicle (e.g. abstract, paragraph spanning pages 5-6) to sense a capacitance change (e.g. second half of page 2); and 
a processor (e.g. 20) configured to determine precipitation, based on at least one of the sound signal or the capacitance change (based on capacitance change - e.g. abstract; second paragraph of page 4)Park fails to teach:
a first sensor disposed on a first surface of the substrate and configured to sense a sound signal
wherein the first sensor is mounted above a sound hole formed in the substrateNylander teaches:
a first sensor (FIG. 1 - 214) disposed on a first surface of the substrate and configured to sense a sound signal (note: Park teaches acoustic sensor(s), 214 in addition to electrical/impedance sensors 212); and the processor configured to determine precipitation, based on the sound signal (e.g. abstract, [0052], [0060]-[0061])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sound sensor of Nylander in the device of Park to increase accuracy (by having an additional precipitation sensor) and/or to allow for better determination of precipitation type (Nylander - [0016]).Feyh teaches (FIG. 2):
wherein the first sensor (e.g. 204, 224, 242, 206, etc) is mounted above a sound hole (220) formed in the substrate (202 - [0015])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the first sensor above a sound hole, as taught by Feyh, in the device of Park and Nylander to allow for membrane movement for detection of sound/pressure. Additionally/alternatively, Nylander teaches that the first sensor may be a microphone ([0051], [0083]); however, Nylander fails to explicitly show the structure of such a microphone and, thus, one of ordinary skill in the art would look to Feyh to show such a microphone structure (Feyh - [0026]).
Regarding claim 2:Park, Nylander, and Feyh teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Nylander teaches:
wherein the first sensor includes a Micro Electro-Mechanical Systems (MEMS) microphone ([0051], [0083])
Regarding claim 3:Park, Nylander, and Feyh teach all the limitations of claim 1, as mentioned above.Park also teaches:
wherein the second sensor is a capacitive sensor and includes a first capacitor and a second capacitor (e.g. FIGS. 7-8 - 11 / capacitors formed by each of 14a, 14b, 14c)
Regarding claim 4:Park, Nylander, and Feyh teach all the limitations of claim 3, as mentioned above.Park also teaches:
wherein the first capacitor includes a pair of transparent electrodes (page 4, first paragraph; paragraph spanning pages 5-6) spaced apart from each other by a first gap (FIGS. 2 and 7 - one of d1, d2, and d3), and 
wherein the second capacitor includes a pair of transparent electrodes (page 4, first paragraph; paragraph spanning pages 5-6) spaced apart from each other by a second gap different from the first gap (FIGS. 2 and 7 - a different one of d1, d2, and d3)
Regarding claim 5:Park, Nylander, and Feyh teach all the limitations of claim 4, as mentioned above.Park also teaches:
wherein the first capacitor detects a raindrop of a first size or larger, and wherein the second capacitor detects a raindrop of a second size or smaller (e.g. see raindrops “R” / “R1”-“R3” in FIGS. 4-6)
Regarding claim 6:Park, Nylander, and Feyh teach all the limitations of claim 5, as mentioned above.Park also teaches:
wherein the first capacitor and the second capacitor detect a raindrop of more than the first size and less than the second size together (e.g. see raindrops “R” / “R1”-“R3” in FIGS. 4-6)
Regarding claim 10:Park, Nylander, and Feyh teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Park and Nylander teach:
wherein the processor (e.g. Park - 20) determines a rainfall step by estimating a size, an amount, and a speed of a raindrop by analyzing the capacitance change(e.g. Park - abstract; page 4, second and fifth paragraphs; page 5, fifth complete paragraph which begins “[a]s such, the present invention…”)(Nyland - [0055]-[0058])
Regarding claim 11:Park, Nylander, and Feyh teach all the limitations of claim 9, as mentioned above.Park also teaches:
wherein the processor transmits a rainfall step determination result to a wiper controller to control a movement of a wiper (e.g. Park - abstract; page 4, second and fifth paragraphs; page 5, fifth complete paragraph which begins “[a]s such, the present invention…”)
Regarding claim 12:Park, Nylander, and Feyh teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Park and Nylander teach:
a wiper system comprising: the rain sensor set forth in claim 1 (see claim 1 rejection above); and a wiper controller configured to control a movement of a wiper, based on rainfall information measured by the rain sensor (e.g. Park - abstract; page 4, second and fifth paragraphs; page 5, fifth complete paragraph which begins “[a]s such, the present invention…”)
Regarding claim 13:Park, Nylander, and Feyh teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Park and Nylander teach:
a method for controlling a wiper using the rain sensor set forth in claim 1 (see claim 1 rejection above), the method comprising:
detecting at least one of the sound signal through the first sensor (Nylander - e.g. abstract, [0052], [0060]-[0061]) or the capacitance change through the second sensor (Park - e.g. second half of page 2); 
determining, by the rain sensor, a rainfall step based on at least one of the sound signal or the detected capacitance change (e.g. Park - abstract; page 4, second and fifth paragraphs; page 5, fifth complete paragraph which begins “[a]s such, the present invention…”); and 
controlling, by a wiper controller, a movement of the wiper according to the rainfall step (e.g. Park - abstract; page 4, second and fifth paragraphs; page 5, fifth complete paragraph which begins “[a]s such, the present invention…”)
Regarding claim 18:Park, Nylander, and Feyh teach all the limitations of claim 13, as mentioned above.Park also teaches:
wherein the controlling a movement of the wiper includes: adjusting, by the wiper controller, at least one of an operating speed or an operating interval of the wiper (e.g. Park - abstract; page 4, second and fifth paragraphs; page 5, fifth complete paragraph which begins “[a]s such, the present invention…”)
Regarding claim 19:Park, Nylander, and Feyh teach all the limitations of claim 18, as mentioned above.Park fails to explicitly teach:
wherein the wiper controller operates the wiper to remove foreign matter when there is no change in capacitance measured by the second sensor in the rain sensor
     However, the examiner notes that the instant claim limitation is met if the user (e.g. operator of a vehicle) activates the wipers to remove foreign matter (e.g. dust, dirt, etc.) when no precipitation is occurring. The examiner takes Official notice, pursuant to MPEP 2144.03, that it is well-known that vehicle operators activate wipers (e.g. in conjunction with spraying wiper fluid) to remove foreign matter (e.g. dust, dirt, grime, etc.) from the vehicle’s windshield.
Regarding claim 20:Park, Nylander, and Feyh teach all the limitations of claim 10, as mentioned above.Park also teaches:
wherein the processor transmits a rainfall step determination result to a wiper controller to control a movement of a wiper (e.g. Park - abstract; page 4, second and fifth paragraphs; page 5, fifth complete paragraph which begins “[a]s such, the present invention…”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101354862 B1, prior art of record - all citations are to the previously provided English translation) in view of Nylander et al. (US 20160327687 A1, prior art of record) and Feyh et al. (EP 3127158 B1) and further in view of Veerasamy (US 20130024169 A1, prior art of record).Regarding claim 7:Park, Nylander, and Feyh teach all the limitations of claim 3, as mentioned above.Park fails to teach:
wherein the second surface of the substrate is attached to the windshield glass of the vehicle with a thermal curable polymer adhesiveVeerasamy teaches:
wherein the second surface of the substrate is attached to the windshield glass of the vehicle with a thermal curable adhesive ([0259])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive of Veerasamy in the device of Park to attach the sensor(s) to the windshield glass. Park teaches that the device is attached to the windshield (e.g. abstract, paragraph spanning pages 5-6), but fails to explicitly teach how the device is attached. One of ordinary skill in the art, as evidenced by Park, would know that thermal curable adhesives may be used.
	The examiner takes Official notice, pursuant to MPEP 2144.03, that thermal curable polymer adhesive is a well-known type of thermal curable adhesive.

Claims 8-9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 101354862 B1, prior art of record - all citations are to the previously provided English translation) in view of Nylander et al. (US 20160327687 A1, prior art of record) and Feyh et al. (EP 3127158 B1) and further in view of Weissenmayer et al. (US 20210208274 A1, prior art of record).Regarding claim 8:Park, Nylander, and Feyh teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Nylander teaches:
wherein the processor determines whether the sound signal corresponds to a sound of rain, by analyzing strength characteristics of the sound signal ([0060], [0083])Park and Nylander fail to teach:
wherein the processor determines whether the sound signal corresponds to a sound of rain, by analyzing frequency characteristics of the sound signalWeissenmayer teaches:
wherein the processor determines whether the sound signal corresponds to a sound of rain, by analyzing frequency characteristics of the sound signal (e.g. [0018], [0020])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze frequency characteristics of the sound signal, as taught by Weissenmayer, in the device of Park and Nylander to increase accuracy. As taught by Weissenmayer, a rain drop event on an acoustic sensor has specific characteristics, such as frequency characteristics. By analyzing the frequency characteristics of the sound signal due to the rain drop event, the rain drop event may be better characterized and detected.
Regarding claim 9:Park, Nylander, Feyh, and Weissenmayer teach all the limitations of claim 8, as mentioned above.As combined in the claim 8 rejection above, Park, Nylander, and Weissenmayer also teach:
wherein the processor (e.g. Park - 20) determines a rainfall step (e.g. Park - abstract; page 4, second and fifth paragraphs; page 5, fifth complete paragraph which begins “[a]s such, the present invention…”) by estimating a size, an amount, and a speed of a raindrop by analyzing the strength (Nylander - [0052], [0059]-[0061], [0083]) and the frequency (Weissenmayer - e.g. [0018]-[0020], [0021]-[0022]) characteristics of the sound signal
Regarding claim 14:Park, Nylander, and Feyh teach all the limitations of claim 13, as mentioned above.As combined in the claim 1 rejection above, Park and Nylander teach:
wherein the detecting at least one of the sound signal or the change in capacitance includes: detecting, by the rain sensor, the sound signal through the first sensor (Nylander - e.g. abstract, [0052], [0060]-[0061]); 
determining, by the rain sensor, whether the sound signal corresponds to a sound of rain, by analyzing strength characteristics of the sound signal (Nylander - [0060], [0083]); and 
detecting, by the rain sensor, the capacitance change through the second sensor when the sound signal does not correspond to the sound of rain (In both Park and Nylander, the second sensor may be used for detection regardless of the output of the sound sensor; however, also see Nylander - [0052], [0063], [0074], [0110])Park and Nylander fail to teach:
determining, by the rain sensor, whether the sound signal corresponds to a sound of rain, by analyzing frequency characteristics of the sound signalWeissenmayer teaches:
determining, by the rain sensor, whether the sound signal corresponds to a sound of rain, by analyzing frequency characteristics of the sound signal (e.g. [0018], [0020])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze frequency characteristics of the sound signal, as taught by Weissenmayer, in the method of Park and Nylander to increase accuracy. As taught by Weissenmayer, a rain drop event on an acoustic sensor has specific characteristics, such as frequency characteristics. By analyzing the frequency characteristics of the sound signal due to the rain drop event, the rain drop event may be better characterized and detected.
Regarding claim 15:Park, Nylander, Feyh, and Weissenmayer teach all the limitations of claim 14, as mentioned above.As combined in the claim 14 rejection above, Park, Nylander, and Weissenmayer also teach:
wherein the determining a rainfall step (e.g. Park - abstract; page 4, second and fifth paragraphs; page 5, fifth complete paragraph which begins “[a]s such, the present invention…”) includes: determining the rainfall step by estimating a size, an amount, and a speed of a raindrop by analyzing the strength (Nylander - [0052], [0059]-[0061], [0083]) and the frequency (Weissenmayer - e.g. [0018]-[0020], [0021]-[0022]) characteristics of the sound signal when the sound signal corresponds to the sound of rain
Regarding claim 16:Park, Nylander, Feyh, and Weissenmayer teach all the limitations of claim 14, as mentioned above.As combined in the claim 1 rejection above, Park and Nylander teach:
wherein the determining a rainfall step includes: determining whether the capacitance changes (Park - page 3, second full paragraph; page 4, third paragraph); and 
determining the rainfall step by estimating a size, an amount, and a speed of a raindrop by analyzing the capacitance change when the capacitance changes
     Regarding the limitation of “determining whether the capacitance is increased”: It appears to the examiner that the structure of the device of Park inherently teaches this claim limitation; however, such a limitation is also rendered obvious due to Park’s teaching of “determining whether the capacitance changes”. Specifically, the capacitance may only change by increasing or decreasing.
Regarding claim 17:Park, Nylander, Feyh, and Weissenmayer teach all the limitations of claim 16, as mentioned above.Park fails to teach:
wherein the determining a rainfall step further includes: standing by for a preset period of time when the capacitance is not changed, after the determining whether the capacitance changesNylander teaches:
wherein the determining a rainfall step further includes: standing by for a preset period of time when the capacitance is not changed, after the determining whether the capacitance changes ([0067]-[0068], e.g. “predetermined period of time”; also see “calculation period”, e.g. [0017]-[0019])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the standby of Nylander in the method of Park to increase accuracy and prevent excessive operation of the wipers.
     Regarding the limitation of “capacitance… increased”: It appears to the examiner that the structure of the device of Park and/or Nylander inherently teaches this claim limitation; however, such a limitation is also rendered obvious due to Park’s teaching of “determining whether the capacitance changes”. Specifically, the capacitance may only change by increasing or decreasing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856